Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 12/23/2021.
Claims 1, 7, and 13 have been amended.
Claims 2, 3, 8, 9, 14, and 15 have been cancelled.
Claim 21 has been added.
Claims 1, 4-7, 10-13, and 16-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 10-13, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), apparatus, or processors executing instructions and will be considered under the appropriate 35 USC § 101 analysis. 
1, 7, and 13 recite determining the influence of a user based on determined influence relationships between users and estimated influence rankings.  The limitations of obtaining behavior data, monitoring and weighting interactions performed by a user (interaction data including interactions with content, such as other comments, messages, advertisements, etc.), determining influence transfer relationships among users, representing data relationships using a matrix, estimating influence rankings, using thresholds for comparison and rankings, disseminating content based on data analysis (such as advertisements), and determining influence, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the performance of concepts performed in the human mind which represents the abstract idea of mental processes. 
Additionally, the claims as drafted, is a process that, under its broadest reasonable interpretation, also covers the managing of personal behavior or relationships or interactions between people (such as social activities in the form of judging the effects of user behaviors and relationships). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a social network platform to perform the recited steps. The social network system is recited at a high-level of generality and merely ties the claimed invention to a particular technological environment that does no more than hosts the members who interact with the system.
– Using computer-readable storage medium.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer (apparatus and/or processor, including executable instructions) to perform “the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
- Using a server with software (such as: modules, application managers) configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 4-6, 10-12, and 16-18 recite further elements related to the comparing of information from different iterations to make predictions.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. These elements merely collect and compare data using the generic processors of the parent claims.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea. Therefore, Claims 4-6, 10-12, and 16-18 are ineligible.
Claims 19 and 20 recite further elements related to the weight elements of the parent claims used for data comparison and determinations.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 19 and 20 are ineligible.
Claim 21 recites further elements related to a mathematical calculation for determining the influence element of the parent claims.  The claim as drafted, is a process that, under its broadest reasonable interpretation, also covers the use of mathematical concepts. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the abstract idea of mathematical concepts. These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 21 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandhyala et al. (Pub. No. US 2015/0200905 A1) in view of Pathak et al. (Pub. No. US 2012/0158455 A1) in further view of Conant (Pub. No. US 2008/0092182 A1) in further view of Lu (CN 106529985 A).
In regards to Claims 1, 7, and 13, Jandhyala discloses:
A method/system, comprising:
obtaining user behavior data of a number of users on the social network platform; ([0018]; [0030]; [0031], shows the collection of user activity information (“behavior”) including messaging activity such as sending or resending messages (interactions, reactions) for the purposes of determining user influence)
	determining an influence transfer relationship between every two users among the number of users according to the user behavior data; ([0031], “…it considers the activity-based influence from every participant to every other participant on the OSN by taking into account all direct and indirect paths of interaction.”; [0050]-[0054], provides additional discussion of creating a matrix of influence transfer based on both the influence of users on others and the influence of others on that those same users (it is noted that much of the reference continues to expand on the process and mathematics for creating the matrices that determine influence of a user)
generating an influence transfer matrix according to the [interactions], a first weight value of the first interaction information, a second weight value of the second interaction information, to determine the influence transfer relationship between every two users, wherein an element in the influence transfer matrix reflects an influence of a first user upon a second user and generating the element in the influence transfer matrix includes: applying the first weight value to a number of interactions of the second user with the first user under [a first activity], and applying the second weight value to a number of interactions of the second user with the first user under [a second activity], ([0037]; [0038]; [0045]-[0050], activities are monitored and saved with weights (the weights associated with the activities is not the same as the “overall weight” later calculated), the data store of activities, topics, weights, etc. is later used to calculate the overall weight for user influences (see [0051]-[0059], etc. for further detail regarding the calculation of the overall influence using matrices based on activity data; [0052], shows interactions with messages being used as part of the influence data)  
estimating an influence-rank of a user of the number of users on the social network platform based on the influence transfer relationship; (Abstract; [0009]; [0033], uses weight comparisons among users based on their activities to determine which users are likely to be most efficient at propagating information, this demonstrates a comparison of higher and lower “rankings” among the users based on their influence (other sections of reference discuss in detail how influence and weight are determined) and 
determining influence of the user according to the influence-rank. (Abstract; [0009]; [0033], the weight comparison (“rankings”) are used to determine and select the users that will “…most efficiently propagate the new message…”)
Jandhyala discloses the use of multiple activity data, the application of weights to the various activity data (including an example related to message interactions), and generating a matrix to determine the influence of users, as discussed above. Jandhyala does not explicitly disclose the activity data specifically being both interactions with messages and interactions with advertisements (although it is noted that Jandhyala does mention that messages can be related to an “advertising publication relationship”), however, Pathak teaches:
determining, based on the user behavior data, first interaction information and second interaction information, wherein the first interaction information is information about interactions on the social network platform between a user and a message individually published by a friend of the user, and the second interaction information is information about interaction on the social network platform between the user and an advertisement placed by an advertisement placement system; ([0024], records interactions with advertisements; [0035], records data regarding interactions with messages between users; [0075], ties the interactions with advertisements, interactions with friend emails, and influence together). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala so as to have included determining, based on the user behavior data, first interaction information and second interaction information, wherein the first interaction information is information about interaction on the social network platform between a user and a message individually published by a friend of the user, and the second interaction information is information about interaction on the social network platform between the user and an advertisement placed by an advertisement placement system, as taught by Pathak in order to provide a more robust and useful influence calculation by incorporating additional types of data that may be helpful (Pathak, [0036]) which would be beneficial in a system such as Jandhyala (that is used to determine influencers based on multiple weighted interactions between users) by incorporating additional types of interactions, such as interactions with advertisements, that also demonstrate influence from one user to another.
Jandhyala/Pathak disclose the analyzing and weighting of user interactions with content (including messages and advertisements).  Jandhyala/Pathak does not explicitly disclose, but Conant teaches that the interactions with advertisement include:
wherein an interaction of the second user with the first user under one advertisement post includes a comment subsequently made by the second user on the advertisement post on which the first user has made a comment ([0187], “…both users have also liked the same advertisement…”; [0058]-[0060],  although the weighting appears in the above references, it is noted that Conant also discusses the use of weights in conjunction with user activities regarding content (including when a user likes something); Claim 14; Claim 18; Claim 19, indicates that metadata associated with advertisements and used for selecting advertisements can include comments and other forms of feedback made by users)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala/Pathak so as to have included wherein an interaction of the second user with the first user under one advertisement post includes a comment or a like subsequently made by the second user on the advertisement post on which the first user has made a comment or a like, as taught by Conant in order to provide a more robust and useful influence calculation by incorporating additional types of data that may be helpful (Pathak, [0036]; Conant, [0058]; [0059]) which would be beneficial in a system such as Jandhyala/Pathak (that is used to determine influencers based on multiple weighted interactions between users) by incorporating additional types of interactions, such as interactions with advertisements, that also demonstrate influence from one user to another.  The application of weights to interactions for content would be performed in a similar manner with advertisements as it would with messages and prior art demonstrates that ability.  Conant also provides the additional parameters of both users liking the same advertising content.
Jandhyala/Pathak/Conant disclose the above system/method for determining user influence suing data related to user interactions with other users and user interactions with content.  Jandhyala/Pathak/Conant does not explicitly disclose, but Lu teaches that the interactions with advertisement include:
in response to determining that the influence of the first user is greater than a threshold, placing an advertisement to the first user on the social network platform; (Abstract, page 2, lines 6-37, describes the use of user activity data to determine user-influence in relation to other users, the data and influence is used to determine the best distribution for advertisements (“throwing of promotion”); page 4, lines 45-49, the object is “thrown” (advertisement provided) to the user based on the social score being higher than a threshold; based on the reference as a whole, Examiner’s understanding of the “throwing object of promotion information” correlates to the providing of an advertisement (see at least page 2, lines 20-25 for example), the advertisement (“throwing object”) is provided (“thrown”, “issuing object”) to the user based on the usefulness of providing to that user (“determining issuing object of the promotion information”) based on the users calculated social influence/impact; see also page 3, line 50-page 4, line 27; page 6, lines 42 (and elsewhere throughout the reference), shows the use of multiple factors for determining influence, including a user’s interactions with the advertisements and a user’s interactions with the other users, which are related to the factors used in  Applicant’s claims and the prior references; page 5, lines 49-51, system/method is used to determine placement of advertisement to users on social network for enhanced effect (i.e. best place for most impact and best use of advertisement))
after receiving a comment made by the first user under the advertisement, placing the advertisement to friends of the first user, the friends of the first user including the second user. (page 7, lines 32-41, shows the determination of other users to forward the advertisement to (“…can first determine which user friend to advertisement forwarding…) based on the sharing user’s interactions (“…by the user generating the interaction…), including posting comments to the ad (“…such as clicking like button, comment on or replay…”))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala/Pathak/Conant so as to have included the above advertisement distribution features, as taught by Lu in order to use the relationships and influences in the social network to propagate advertisements/content in a manner that utilizes the advertisements in the most effective manner (Lu, Abstract and page 2, lines 28-37; Pathak, [0031]). 



In regards to Claim 19, Jandhyala/Pathak/Conant does not explicitly disclose that the first weight value is less than the second weight value.  However, Jandhyala discloses weights for separate items and provides no indication that the weights for all items would be the same.  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have included weights for different activities to be of different values (higher and lower) including the first weight value is less than the second weight value since it is common practice to not set all weights as equal since this would defeat the purpose of providing weights.  It is also noted that the claim sets the first weight as less than the second weight but provides no further material regarding how this particular comparison interacts with or effects the elements/results of the parent claim(s) in any significant manner.
In regards to Claim 20, Jandhyala discloses:
wherein the element reflecting the influence of the first user upon the second user is determined according to: the first weight value, the number of interactions of the second user with the first user under individual messages published by the first user, a total number of interactions of the second user with all friend users under individual messages published by the friend users, the second weight value, the number of interactions of the second user with the first user under [another activity], and a total number of interactions of the second user with all friend users under the advertisement posts. ([0037]; [0038]; [0045]-[0059], as described above in the parent claims [emphasis on [0051] which discloses counting of message interactions/activities]; [0031], as discussed above, the system “…considers the activity-based influence from every participant to every other participant on the OSN by taking into account all direct and indirect paths of interaction.”, so all friend users in the social network would be included)
Jandhyala does not explicitly disclose the activity data specifically being both interactions with messages and interactions with advertisements, however, Pathak teaches:
determining, based on the user behavior data, first interaction information and second interaction information, wherein the first interaction information is information about interactions on the social network platform between a user and a message individually published by a friend of the user, and the second interaction information is information about interaction on the social network platform between the user and an advertisement placed by an advertisement placement system; ([0024], records interactions with advertisements; [0035], records data regarding interactions with messages between users; [0075], ties the interactions with advertisements, interactions with friend emails, and influence together).  friend
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala so as to have included determining, based on the user behavior data, first interaction information and second interaction information, wherein the first interaction information is information about interaction on the social network platform between a user and a message individually published by a friend of the user, and the second interaction information is information about interaction on the social network platform between the user and an advertisement placed by an advertisement placement system, as taught by Pathak in order to provide a more robust and useful influence calculation by incorporating additional types of data that may be helpful (Pathak, [0036]) which would be beneficial in a system such as Jandhyala (that is used to determine influencers based on multiple weighted interactions between users) by incorporating additional types of interactions, such as interactions with advertisements, that also demonstrate influence from one user to another.
Claims 4-6, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandhyala in view of Pathak in further view of Lu in further view of Conant in further view of Cho (Pub. No. 2006/0294124 A1).
In regards to Claims 4, 10, and 16, Jandhyala/Pathak/Conant/Lu does not explicitly disclose, but Cho teaches:
wherein the estimating an influence-rank of the user comprises: obtaining an initial influence-rank and a historical influence-rank of the user on the social network platform, wherein the historical influence-rank is an influence-rank of the user on the social network platform at a previous moment; ([0028], “...PageRank metric PR…starting with all PR values equal to 1…the new PR(p.sub.i) values are computed from the old PR(p.sub.i) values…” starting PR = initial rank, old PR = historical rank, new PR = current rank)
estimating a current influence-rank by using a preset web page ranking algorithm and based on the influence transfer relationship, the initial influence-rank, and the historical influence-rank, wherein the current influence-rank is an influence-rank at a current moment. ([0028], “...PageRank metric PR…starting with all PR values equal to 1…the new PR(p.sub.i) values are computed from the old PR(p.sub.i) values…” starting PR = initial rank, old PR = historical rank, new PR = current rank)
Although Cho is directed to determining the importance/popularity/influence of websites and does not explicitly use the PageRank data for users on the social network platform, one of ordinary skill in the art would have understood that the PageRank algorithm is used in the same manner whether it is for ranking websites or ranking social network users (this is also discussed in Applicant’s specification, see [0049]-[0051], comparing the use of PageRank on websites to using it on social networks).  	
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala/Pathak/Conant/Lu so as to have included wherein the generating an influence transfer matrix according to the user behavior data comprises: generating the influence transfer matrix according to [user interaction] information, as taught by Cho in order to reduce bias that is included in the rankings (Cho, [0025] and Kim, [0035], both attempt to reduce biased based on the number of connections a particular user/webpage has) which would be beneficial in a system such as Jandhyala/Pathak/Conant/Lu that is used to determine influencers based on multiple weighted interactions between users.
In regards to Claims 5, 11, and 17, Jandhyala/Pathak/Conant/Lu does not explicitly disclose, but Cho teaches:
after the estimating a current influence-rank, further comprising: estimating a final influence-rank of the user according to the historical influence-rank and the current influence-rank; and determining the final influence-rank ([0013]; [0076]; [0077], “snapshots” are taken to determine changes over time including a current snapshot (and previous time snapshots), snapshots are used to determine a final PageRank)
Although Cho is directed to determining the importance/popularity/influence of websites and does not explicitly use the PageRank data for users on the social network platform, one of ordinary skill in the art would have understood that the PageRank algorithm is used in the same manner whether it is for ranking websites or ranking social network users (this is also discussed in Applicant’s specification, see [0049]-[0051], comparing the use of PageRank on websites to using it on social networks).  	
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala/Pathak/Conant/Lu so as to have included after the estimating a current influence-rank, further comprising: estimating a final influence-rank of the user according to the historical influence-rank and the current influence-rank; and determining the final influence-rank, as taught by Cho in order to reduce bias that is included in the rankings (Cho, [0025] and Kim, [0035], both attempt to reduce biased based on the number of connections a particular user/webpage has) which would be beneficial in a system such as Jandhyala/Pathak/Conant/Lu that is used to determine influencers based on multiple weighted interactions between users.
In regards to Claims 6, 12, and 18, Jandhyala does not explicitly disclose, but Pathak teaches:
wherein the estimating a final influence-rank of the user according to the historical influence-rank and the current influence-rank comprises: determining the current influence-rank as an estimation result of the final influence-rank if a difference between the historical influence-rank and the current influence satisfies a preset convergence condition. ([0028], new PRs (current) are computed from old PRs (historical) until the values converge (the differences converging, the final convergence being a preset convergence condition at which calculation is stopped),  the new PR at the convergence being estimated as the final PR, it is also compared to computing a principle eigenvector which is a process included in determining the stability of a matrix))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala so as to have included wherein the estimating a final influence-rank of the user according to the historical influence-rank and the current influence-rank comprises: determining the current influence-rank as an estimation result of the final influence-rank if a difference between the historical influence-rank and the current influence satisfies a preset convergence condition, as taught by Pathak in order to reduce bias that is included in the rankings (Cho, [0025], attempts to reduce biased based on the number of connections a particular user/webpage has) which would be beneficial in a system such as Jandhyala that that is used to determine influencers based on multiple weighted interactions between users.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandhyala in view of Pathak in further view of Conant in further view of Lu in further view of Spears et al. (Pub. No. US 2012/0246718 A1).
In regards to Claim 21, Jandhyala/Pathak/Conant/Lu discloses:
calculating a first weighted sum of the number of interactions of the second user with the first user under individual messages published by the first user and the number of interactions of the second user with the first user under the advertisement posts according to the first weight value and the second weight value; (This material is covered by the rejections of Claim 1 and Claim 20, provided above.  Please see those rejections, citations, and explanations.) 
calculating a second weighted sum of the total number of interactions of the second user with all friend users under individual messages published by the friend users and the total number of interactions of the second user with all friend users under the advertisement posts according to the first weight value and the second weight value; (This material is covered by the rejections of Claim 1 and Claim 20, provided above.  Please see those rejections, citations, and explanations.) 
Jandhyala/Pathak/Conant/Lu does not explicitly disclose dividing the first weighted sum by the second weighted sum to obtain the element reflecting the influence of the first user upon the second user., however, Spears teaches:
dividing the first weighted sum by the second weighted sum to obtain the element reflecting the influence of the first user upon the second user (0217], “…calculate relative item popularity 1601 by calculating to sum of all user interactions with an item divided by the sum of all user interactions. In these implementations, the user interactions are the result of determining the number of user interactions stored in the user history 106 for all users who are associated with an association within associations…”, weighted sums of interactions with an item are divided by weighted sums of all interactions by all users; Abstract; [0209], relates popularity to influence of users, although Spears may not use the exact same user interaction data as Jandhyala/etc., the data used is similar enough and used in the same manner for the same purposes that one of ordinary skill in the art would recognize that the calculation could be use din a similar manner on both data sets, also discusses advertisements as messages (see [0058])).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala/Pathak/Conant/Lu so as to have included dividing the first weighted sum by the second weighted sum to obtain the element reflecting the influence of the first user upon the second user, as taught by Spears in order to provide additional granularity by using common and known analysis techniques to determine a user’s influence compared to the entire population (Spears, [0208]; [0217]). 

Additional Prior Art Not Relied Upon
Huang et al. (CN 105005918 A).  Describes a system for determining influential users in a propagation network by analyzing behavior data for advertising purposes (emphasis on Abstract; page 3, “Beneficial effect”; page4, lines 38-53).  A translated copy from Google Patents has been provided.
Hall et al. (Pub. No. US 2011/0055915 A1).  Describes a system that uses matrices on user related data regarding users who have an effect on outcomes of advertising and use the information to target advertising to groups of users (see at least [0029]; [0045]). 

Response to Arguments
Applicant’s arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant remarks appear to be a repetition of the remarks provided in the previous response.  Examiner’s response to those remarks have not changed and are repeated here for convenience:
Applicant argues that the claimed invention is directed to a practical application based on providing an improvement in the related technical fields. Examiner respectfully disagrees.  Applicant has provided citations to the specification regarding assertions as to how the claimed invention would provide an improvement over previous systems/methods.  However, this does not provide substantial evidence regarding how the claimed in invention, as claimed, provides this alleged improvement (see MPEP 2106.05(a), “…if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology….”)
Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. Further, Applicant asserts that the additional elements are directed to a practical application. The “additional limitations”, as recited by Applicant, include applying weights to interactions that are reflected in an element in the matrix (“an element in the influence transfer matrix reflects an influence of a first user upon a second user and is determined according to a combination of: applying the first weight value to a number of interactions of the second user with the first user under individual messages published by the first user, and applying the second weight value to a number of interactions of the second user with the first user under advertisement posts, and wherein an interaction of the second user with the first user under one advertisement post includes a comment or a like subsequently made by the second user on the advertisement post on which the first user has made a comment or a like.”).  These elements do not represent additional elements, but rather are part of the abstract idea.  The transfer matrix is merely a data structure that is generated to represent the determined relationship data and the applying of weights to the interactions is an activity performed as part of the abstract ideas.  In the present claims, the transfer matrix is merely developed to represent the data comparison, but is not positively used in the processing of the data in the claimed invention.  This, in conjunction with the additional elements (recited above), are merely a tool to generate computer functions (Applicant should compare the claims with the fact patterns of the related case law, such as Enfish, see MPEP 2106.05(a), I.).  The additional limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (see MPEP 2106.05 (f) & (h)).
II. Rejection of Claims under 35 U.S.C. §103:
Applicant argues that Conant uses “likes” rather than comments and therefore does not represent subsequent comments.  However, as discussed in the most recent interview, under broadest reasonable interpretation, “likes” and comments represent the same concepts.  For example, both likes and comments are merely methods of providing feedback to indicate reactions to content.  Additionally, the comments, likes, and other forms of feedback used in both Applicant’s claimed invention and the prior art references are used in the same manner without the actual type of feedback providing any significant differentiation (for example, it does not matter what type of feedback is used, the activities performed on them would be performed in the same manner for the same results).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        May 4, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629